      
      




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7       WILMINGTON         TRUST,       NATIONAL              Case No. 2:18-cv-02023-GMN-PAL
         ASSOCIATION,
 8                                                                          ORDER
                                             Plaintiff,
 9            v.
10       COMMONWEALTH     LAND                 TITLE
         INSURANCE COMPANY,
11
                                           Defendant.
12

13           This matter is before the court on plaintiff’s failure to file a Certificate as to Interested
14   Parties as required by LR 7.1-1. The Complaint (ECF No. 1) in this matter was filed October 19,
15   2018. No answer has been filed. LR 7.1-1(a) requires, unless otherwise ordered, that in all cases
16   (except habeas corpus cases) counsel for private parties shall, upon entering a case, identify in the
17   disclosure statement required by Fed. R. Civ. P. 7.1 all persons, associations of persons, firms,
18   partnerships or corporations (including parent corporations) which have a direct, pecuniary interest
19   in the outcome of the case. LR 7.1-1(b) further states that if there are no known interested parties
20   other than those participating in the case, a statement to that effect must be filed. Additionally,
21   LR 7.1-1(c) requires a party to promptly file a supplemental certification upon any change in the
22   information that this rule requires. To date, plaintiff has failed to comply. Accordingly,
23           IT IS ORDERED plaintiff shall file its certificate of interested parties, which fully
24   complies with LR 7.1-1 no later than 4:00 p.m., November 21, 2018. Failure to comply may
25   result in the issuance of an order to show cause why sanctions should not be imposed.
26           DATED this 8th day of November, 2018.
27
                                                              PEGGY A. LEEN
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
